Petition for Writ of Mandamus Denied and Memorandum Opinion filed 25,
2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00523-CR



                     IN RE WILLIAM DURHAM, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              230th District Court
                             Harris County, Texas
                         Trial Court Cause No. 682249

                         MEMORANDUM OPINION

      On June 17, 2015, relator William Durham filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the presiding
judge of the 230th District Court of Harris County, to hear his motion for
enforcement of the 2006 judgment nunc pro tunc.
      To be entitled to mandamus relief, a relator must show that he has no
adequate remedy at law to redress his alleged harm, and what he seeks is a
ministerial act, not involving a discretionary or judicial decision. State ex rel.
Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210
(Tex. Crim. App. 2007).

      A trial court has a ministerial duty to consider and rule on motions properly
filed and pending before it, and mandamus may issue to compel the trial court to
act. In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig.
proceeding); Ex parte Bates, 65 S.W.3d 133, 134 (Tex. App.—Amarillo 2001,
orig. proceeding). To be entitled to mandamus relief compelling a trial court to
rule on a properly filed motion, relator must establish that the trial court (1) had a
legal duty to rule on the motion; (2) was asked to rule on the motion; and (3) failed
or refused to rule on the motion within a reasonable time. In re Layton, 257
S.W.3d 794, 795 (Tex. App.—Amarillo 2008, orig. proceeding); In re Molina, 94
S.W.3d 885, 886 (Tex. App.—San Antonio 2003, orig. proceeding). However, a
court is not required to consider a motion not called to its attention. Layton, 257
S.W.3d at 795.

      It is relator’s burden to provide a sufficient record to establish that he is
entitled to relief. See Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig.
proceeding). Relator has not done so. Relator has not attached any documents to
his petition in support of his claim for relief. See Tex. R. App. P. 52.7(a)(1)
(requiring relator to provide a certified or sworn copy of any document that is
material to relator’s claim for relief and that was filed in any underlying
proceeding).
                                          2
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                    PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                        3